PD-1105&1106-15
                           COURT   OF   CRIMINAL   APPEALS   OF TEXAS
                                                                               COURT OF CRtyfliNAf App&tu
                                         AUSTIN, TEXAS

DANIEL HERNANDEZ,                                                  CCA   #PD-1105-15
TDCD-CID #18 5 2.71 A                                              cca #pd-i 1o6-$MAe@sta,G!e$c
       Appellant/Petitioner
                                                                   COA #02-13-00196-CR
US.                                                                COA #02-13-001 97-CR


THE   STATE   OF TEXAS                                             TC #F-2012-0920-E
                                                                   TC #F-2012-0923-Ff||_£p
       Appellee/Respondent
                                               *                             ^OURT OF CRIMINAL APPEALS
                    PETITIONER'S MOTION TO WAIVE COPY REQUIREMENTS                     ^' ^123i5
TO THE HONORABLE COURT OF CRIMINAL APPELAS:                                      Abel Acosta PI
       Petitioner Daniel Hernandez respectfully moves the Court to waive the

11-copy filing requirement of Tex.R.App.P. 9.3(b)(1).               He ask the Court to

allow him to file only one copy of his Petition for Discretionary Review

(PDR), as authorized by Tex.R.App.P. 2.

       This case is pending before the Court.           Mr. Hernandez' PDR is due on

November 9";, 2015.      Mr. Hernandez-.:is indigent, and he cannot make the required

number of copies under Tex.R.App.P. 9.3(b)(1).               The Texas Department of Criminal

Justice Correctional Institutions Division does not provide a copy machine at

the Connally Unit for inmates to use.              Mr. Hernandez does not have enough

supplies to prepare 11 copies of his PDR.              He cannot comply with Tex.R.App.P.

9.3(b)(1).

       Mr. Hernandez respectfully asks the Court to grant him permission to file

only one copy of his PDR.          He asks the Court to waive Tex.R.App.P. 9.3(b)(1)

and invoke Tex.R.App.P;, 2.

       WHEREFORE, Petitioner Daniel Hernandez respectfully asks this Court to

grant this Motion.

      SUBMITTED and SUBSCRIBED on this the gLSday of September, 2015.




Petitioner's Motion to Waive Copy Requirements - Page 1 of 3
                                                               Respectfully submitted,




                                                               Daniel Hernandez, Pro Se
                                                               TDCJ-CID #165.Z'7'14
                                                               Connally Unit
                                                               B99 FM 632
                                                               Kenedy, Texas 78119




                                             DECLARATION


            "I, Daniel Hernandez, TDCJ-CID #185271"4, presently incarcerated in
      the Texas Department of Criminal Justice Correctional Institutions
      Division at the Connally Unit in Karnes County, Texas, declare under
      penalty of perjury under Chapter 132 of the Texas Civil Practice and
      Remedies Code and 28 U.5.C. § 1746, that the facts stated in this
      Motion to Waive Copy Requirements are true and correct and that I
      placed this Motion in the prison mailbox on this date.


                                       ar-
            "Executed on this the ^fcJa day of September, 2015."




                                                               Daniel Hernandez           ^—j>




Petitioner's Motion to Waive Copy Requirements - Page 2 of 3
                                    CERTIFICATE OF     5ERVICE




       I certify that on this the ijfcJfr day of September, 2015, I served the
following with a true and correct copy of this Motion to Waive Copy Require

ments by U.5. mail through the prison mailbox in a postpaid package to the

addresses below:.:


Appellate Attorney for Denton County District Attorney
1450 E. McKinney
Denton, Texas      76202

State Prosecuting Attorney
P.O.   Box 13046
Capitol Station
Austin, Texas 78711



                                                             *^&l*iJ^WM/T^^
                                                                 Daniel   Hernandez




Petitioner, !s Motion to Waive Copy Requirements - Page 3 of 3